Citation Nr: 0740431	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967 and from September 1967 to September 1987.  He 
died in June 1998.  The appellant is the veteran's spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.  In July 2007, the Board remanded the case to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further development.

FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
June 1998 with the immediate cause of death identified as 
basilar artery thrombosis.

2.  The veteran was not service connected for any disease or 
disability during his lifetime.

3.  The competent medical evidence, overall, shows that the 
veteran's hypertension was not manifest in service or within 
one year from his discharge from active service, and it is 
not shown that basilar artery thrombosis has its onset and/or 
is causally related to active service.

CONCLUSION OF LAW

The veteran's death was not substantially or materially 
contributed to by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1310, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

The veteran's death is considered a service-connected 
disability when the evidence establishes that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam 78 F.3d 604 (Fed.Cir.1996) 
(table).

Some chronic diseases, including hypertension, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  However, neither hypertension nor basilar 
artery thrombosis are identified as diseases associated with 
herbicide exposure, to include Agent Orange.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  These provisions, therefore, 
do not apply.

In a DIC claim, the first Caluza requirement of evidence of a 
current disability will always be met, to wit, the condition 
that caused the veteran to die.  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed.Cir.1999).  In the current case, the veteran's 
certificate of death reveals that he passed away in June 
1998.  The immediate cause of death was basilar artery 
thrombosis.  No other conditions were identified as 
contributing to the cause of death.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  As noted 
above, the veteran served on active duty from September 1963 
to August 1967 and from September 1967 to September 1987.  It 
is not contended, and it is not shown, that the veteran 
demonstrated any signs of hypertension during his first 
period of service.  See, e.g., 38 C.F.R. § 4.104, Diagnostic 
Code 7101, NOTE 1 (2007) (hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days; the term hypertension 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.)

The appellant does contend that the veteran manifested 
hypertension during his second period of active service.  His 
August 1987 separation examination initially documented a 
blood pressure reading of 158/114.  A three day blood 
pressure check, reporting a blood pressure reading of 136/88, 
was described by the military examiner as being within normal 
limits (WNL).  The veteran's vascular system and heart were 
clinically evaluated as "NORMAL."  Overall, the Board must 
find that the service medical record provides highly 
probative evidence against this claim.

Post-service, it is significant that the veteran did not have 
any documented treatment for hypertension until many years 
after his service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The private treatment records include the veteran's report of 
having essential hypertension since "1986."  A May 1994 
clinical record included his report of treatment for 
hypertension "since 1988 or 1989."  The veteran's 
understanding of the initial diagnosis and treatment for 
essential hypertension during his lifetime is unclear and, in 
any event, the simple recording of the veteran's past medical 
history by his treating physicians does not amount to 
competent evidence as to the onset of his hypertension.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence.'")  

Also notable, an April 1993 private treatment record 
indicated that the veteran had a congenital abnormality of 
the left subclavian artery that was causing a vascular sling 
compressing the esophagus between the trachea and ascending 
aorta, secondary to a right sided aortic arch.  A congenital 
or developmental defect is not subject to service connection 
absent evidence of a superimposed injury causing aggravation 
of the underlying condition.  See 38 C.F.R. § 3.303(c).  See 
also VAOPGCPREC 82-90 (July 18, 1990); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's cause of death and his periods of 
active service.  

In addition to the August 1987 separation examination finding 
of no hypertension and/or cardiovascular disease, the record 
includes a July 2007 VA medical opinion based upon review of 
the claims folder.  This examiner found no objective evidence 
that the veteran manifested hypertension during service or 
within one year following his discharge from service.  The 
blood pressure reading of 158/114 was determined to be an 
isolated reading based upon the results of the investigative 
3-day blood pressure check that followed.  The examiner 
further found no objective evidence of the principal or 
contributing cause(s) to fatal basilar artery thrombosis.  
This opinion is clear evidence against the claim.

The Board acknowledges the appellant's belief that the 
veteran's hypertension originated during service and/or is 
causally related to events during service.  However, there is 
no evidence that the appellant is trained or educated in 
medicine; therefore, she is not competent to offer an opinion 
as to the nature and etiology of these disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  See Barfield v. Brown, 5 Vet. App. 8 (1993) (a 
lay person is not competent to opine as to medical cause of 
death).

The Board finds that both service and post-service medical 
records provide evidence against the claim, outweighing the 
veteran's statements during his lifetime and the current 
statements of the appellant.  Accordingly, the Board finds 
that the preponderance of the evidence is against the service 
connection claim for cause of the veteran's death.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, an October 2002 RO letter that preceded the initial 
adjudication informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in her 
possession to the AOJ.  To the extent that the October 2002 
notice did not explicitly advise her to submit all evidence 
in her possession as contemplated in 38 C.F.R. § 3.159(b), 
this potential notice defect was addressed in a June 2003 RO 
letter and cured with readjudications of the claim in the 
April 2004 Statement of the Case (SOC) and the September 2007 
Supplemental SOC.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The intent of a VCAA notice is to ensure that the claimant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  In this case, the 
appellant has demonstrated her actual knowledge of the 
evidentiary requirements by submitting the veteran's earliest 
available treatment records for hypertension.  In February 
2005, she indicated that she had no further evidence to 
submit in support of her claim.  In prior statement received 
in August 2002, she demonstrated her understanding that the 
veteran had not filed a service connection claim for 
disability during his lifetime.  

Based on the above, there is no basis for a "tailored" VCAA 
notice, as discussed in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), based upon the facts of this case.  The Board 
finds that the RO's notice met the requirements of Hupp and, 
in any event, the appellant is clearly aware of the evidence 
she needed to prevail in this claim. 

Furthermore, as the claim is denied and an effective date of 
award will not be assigned; there is no prejudice in failing 
to advise her of the criteria for establishing an effective 
date of award.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (a notice error is not prejudicial when concerning 
a benefit that cannot be awarded matter of law).

The appellant's representative has argued that VA failed to 
provide the appellant with copies of medical literature 
documents reviewed by the VA examiner in arriving at an 
opinion.  The VA examiner stated that the opinion was based 
upon medical literature review, medical record review and 
clinical experience.  As neither the RO nor the Board has 
relied upon any specific medical treatise text, any such 
documents are not before the Board at this time so that VA 
has no duty to provide the appellant with any medical 
literature documents.  Hilkert v. West, 12 Vet. App. 145, 151 
(1999) (en banc), aff'd 232 F.3d 908 (Fed. Cir. 2000). 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant service 
medical and VA treatment records identified by the appellant.  
The appellant has directly submitted private treatment 
records that she has deemed pertinent to the claim.  VA 
obtained medical opinion based upon review of the claims 
folder as necessary to decide the claim.  That examination 
report, dated July 2007, has accurately reviewed the facts of 
the case and provided a rationale for the opinion expressed.  
The evidence of record is sufficient to decide the case.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


